Shackleford, J.
G. \Y. West was tried and convicted of the crime of larceny of a heifer.
The only error assigned is based upon the overruling of the motion for a new trial, which questions the sufficiency of the evidence to support the verdict. A careful •consideration of all the evidence adduced convinces us that it is amply sufficient. The conflicts therein and the credibility of the witnesses were for the jury to pass upon and settle, which was done by the verdict rendered. We must concur with the trial judge in refusing to disturb the verdict. See Roland v. State, 68 Fla. 153, 67 South. Rep. 42.
Judgment affirmed.
Cockrell and Whitfield, JJ., concur.
Taylor, C. J., and Ellis, J., dissent.